Cite as 2013 Ark. App. 544



                 ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-12-951


                                                 Opinion Delivered   October 2, 2013

DANNIE GILDER ET AL.                             APPEAL FROM THE SALINE
                             APPELLANTS          COUNTY CIRCUIT COURT
                                                 [NO. CV-2010-701]
V.
                                                 HONORABLE JOHN PLEGGE,
                                                 JUDGE
CEDAR RIDGE FARMS, LTD.
                     APPELLEE                    REBRIEFING ORDERED



                          BRANDON J. HARRISON, Judge

       In February 2011, the circuit court entered a default judgment against Dannie Gilder,

LaDonna Gilder, and Dustion Gilder, d/b/a Dusty Gilder Barrel Horses or DG Farms

(collectively “Gilder”) after finding that Cedar Ridge Farms, Ltd., had properly served Gilder

with a complaint and summons. A year later, Gilder asked the court to set aside the default

judgment, arguing, among other things, that the summons was defective. Cedar Ridge

opposed the effort. The court did not set aside the default judgment. Gilder appealed.

       Before addressing Gilder’s arguments on appeal, we order that Gilder file a

supplemental addendum. Arkansas Supreme Court Rule 4-2(a)(8)(A) (2012) requires that

Gilder’s addendum contain all documents in the record on appeal that are essential for us to

confirm jurisdiction, to understand the case, and to decide the issues on appeal. Gilder’s

current addendum does not satisfy the rule. For example, it does not include the complaint,

the default judgment, the motions to set aside the default judgment, or the responses to those
                                 Cite as 2013 Ark. App. 544



motions. Any affidavits of service in the appeal record should also be included.

       Gilder has seven calendar days from this order’s date to file a compliant supplemental

addendum. See Ark. Sup. Ct. R. 4-2(b)(4). Gilder’s counsel should review the Rules of the

Arkansas Supreme Court, the record, and the current addendum to ensure no additional

deficiencies exist.

       Rebriefing ordered.

       WYNNE and BROWN, JJ., agree.

       The Law Offices of Thomas Burns, P.A., by: Thomas Burns, for appellants.

       Baxter Law Firm, by: Ray Baxter, for appellees.




                                             2